Title: To Benjamin Franklin from Joseph Banks, 9 August 1782
From: Banks, Joseph
To: Franklin, Benjamin


Dear Sir
Soho Square Augst. 9 1782
Tho the difference of our pursuits has for so long a time enstrangd us from Each other I trust if ever peace should return that philosophy & your old Friends would resume that share of your time which when in their possession they so much valued.
Not doubting but that if I was within your reach I still should enjoy a part of your time & some share of your Friendship I take the liberty to request that the Bearer Dr. Broussonet may as my Proxy be allowd sometimes to visit you he will write me word what you think of me & what you think of the Calm pursuits which I have ever been steady to he will tell you that I have never Enterd the doors of the house of Commons & I will tell you that I have escapd a Million of unpleasant hours & preservd no small proportion of Friends of both Parties by that fortunate conduct thank god times are not yet so bad as to Oblige all men to enlist in one or the other party at least I hope not.
With the sincere wishes of a moderate man that such measures may be taken by both parties as may tend to the Elevation of both rather than the destruction of either beleive me Your Hearty Friend & Faithfull Servant
  Jos: Banks

Broussonet has studied Fish with no small success he has been near two years in england & spent much time with me beleive me when I tell you that you will find him much above par in Common sence as well as in Learning

 
Addressed: Dr. Franklin / &c. &c. &c.

Endorsed: From Sir Joseph Banks, Bart. President of the Royal Society
Notation: Jos. Banks
